                                                                                                        E-FILED
                                                                Wednesday, 28 November, 2018 03:38:10 PM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

AUSTIN DUNLOP,                                         )
                                                       )
                               Plaintiff,              )
v.                                                     )       No.: 18-cv-4136-MMM
                                                       )
GERALD BUSTOS, et al.,                                 )
                                                       )
                               Defendants.             )

                        MERIT REVIEW – AMENDED COMPLAINT

       Plaintiff, proceeding pro se, pursues a § 1983 action alleging inhumane conditions of

confinement at the Rock Island County Jail (“Jail”). Plaintiff filed [ECF 7], a Motion for leave

to amend while his original complaint was awaiting merit review. Plaintiff’s motion is granted

as the Court undertakes a merit review of the amended complaint pursuant to 28 U.S.C. § 1915A.

Plaintiff has disclosed his litigation history in his complaint and the Court notes that since this

filing, Plaintiff has had two cases dismissed and assessed strikes under 28 U.S.C.

§ 1915(g). See Dunlop v. Watt, No. 18-4113 (C.D.Ill Aug 3, 2018) and Dunlp v. Bustos, No. 18-

4117 (C.D.Ill. July 23, 2018). Plaintiff is placed on notice that going forward, he must disclose

these strikes in any new filing.

         In reviewing the amended complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face.” Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading

standard does not require “detailed factual allegations”, it requires “more than an unadorned, the-




                                                  1
defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff asserts that he has not been provided adequate recreation at the Jail, identifying

July 5, 2018 and July 16, 2018 as the dates of occurrence. Plaintiff reveals, however, that he has

been held at the Jail, and subject to these conditions, for for 2 ½ years. The Court has reviewed

the complaint as asserting that the conditions have prevailed during all of Plaintiff’s time there,

as the significance of the July 5 and July 16 dates is unclear.

       Plaintiff names Sheriff Bustos and five Jail Officers, asserting that “when inmates use the

dayroom provided to do work out exercise sessions we are told to stop” and are threatened with

segregation if they do not. Plaintiff complains that he has “no outside recreation or Gymnasium

to properly workout.” He claims that inmates are instructed to work out in the dorm where they

live, but when they do so they are punished with segregation. Plaintiff claims that all Defendants

are aware of the violations, as he has sent written grievances of the matter to Administration. He

makes the additional claim that inmates are not given the opportunity to work towards a GED, a

high school diploma equivalency.

                                            ANALYSIS

       As Plaintiff was a pretrial detainee during the events at issue, his claim is reviewed under

the Due Process Clause of the Fourteenth Amendment, rather than the Cruel and Unusual

Punishments Clause of the Eighth Amendment. Darnell v. Pineiro, 849 F.3d 17 (2nd Cir. 2017).

Under the Fourteenth Amendment standard, a pretrial detainee need establish only that the

defendant's conduct was objectively unreasonable, not that defendant was subjectively aware that

it was unreasonable. Miranda v. County of Lake, 900 F.3d 335, 2018 WL 3796482, at *9 (7th

Cir. 2018). In other words, that defendant “knew, or should have known, that the condition



                                                  2
posed an excessive risk to health or safety” and “failed to act with reasonable care to mitigate the

risk.” Darnell, 849 F.3d at 35. This standard is higher than that required to prove negligence, or

even gross negligence and is “akin to reckless disregard.” Miranda, 2018 WL 3796482, at *12.

       Plaintiff’s allegations as to the conditions of confinement will not rise to the level of a

constitutional violation unless “unquestioned and serious” and contrary to “the minimal civilized

measure of life's necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Mere discomfort

and inconvenience will not implicate the Constitution. Caldwell v. Miller, 790 F.2d 589, 600-01

(7th Cir.1986).

       Plaintiff complaint that he has no gymnasium or outside recreation fails to state a claim.

See Smith v. Dart, 803 F.3d 304, 313 (7th Cir. 2015). “[T]here is a significant difference

between a lack of outdoor recreation and an inability to exercise. [Plaintiff] does not allege that

his movements are restricted to the point that he is unable to exercise inside his cell or in jail

common areas and…fails to state a sufficiently serious constitutional deprivation.” The claim

that inmates’ work out sessions in the dayroom are interrupted appears to assert a constitutional

right to participate in group exercise. This, too, fails to state a claim. The only claim which

remains potentially viable is that Plaintiff was not allowed to work out in the dorm where he

lives. See Id. (discussing that the inability to exercise in a cell or jail common areas might reach

the level of a constitutional violation). It is unclear, however, whether Plaintiff is claiming that

he is prevented from exercising in a particular area of the dorm, or whether he is claiming to be

unable to exercise in his cell. If Plaintiff files a second amended complaint, he is to clarify this.

       While this claim might otherwise go forward, Plaintiff has failed to allege that he was

harmed by the alleged lack of recreation. See Thomas v. Illinois, 697 F.3d 612, 614 (7th Cir.

2012) (a § 1983 claim for money damages must allege an actual injury). See also Budd v.Motley,



                                                   3
711 F.3d 840, 843 (7th Cir. 2013) (plaintiff must allege some cognizable harm, whether physical

or psychological.) Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996) (“[l]ack of exercise

may rise to a constitutional violation…[if] the inmate's health is threatened.”) Plaintiff generally

asserts that regular exercise is necessary for physical and mental well-being but does not identify

any detriment to his physical or mental well-being. As a result, Plaintiff fails to allege that the

inability to exercise in the dorm caused him injury. This claim is DISMISSED, though he will

be given an opportunity to replead.

       Plaintiff is advised that if he repleads, he is to identify those particular Defendants who

prevented him from exercising in the dorm. A plaintiff must plead that each defendant, “through

his own individual actions, has violated the Constitution.” Ashcroft, 556 U.S. 662. Plaintiff

must, therefore, describe how each defendant in this case personally participated in the alleged

constitutional violations. Plaintiff is also advised that he must plead particularly to himself,

identifying the particular circumstances which apply to him, not those which apply to other

inmates.

       As noted, Plaintiff also complains of the lack of educational opportunities and lack of

access to a GED program. There is, however, no constitutional right to such educational

opportunities. See Garza v. Miller, 688 F.2d 480, 485 (7th Cir. 1982); Zimmerman v. Tribble,

226 F.3d 568, 571 (7th Cir. 2000), citing Higgason v. Farley, 83 F.3d 807, 809 (7th Cir.1996)

(“the denial of access to educational programs does not infringe on a protected liberty interest.”)

This claim is DISMISSED with prejudice.

       IT IS THEREFORE ORDERED:

       1)       Plaintiff’s Motion for Leave to file an amended complaint [7], is GRANTED.

The Clerk is directed to file the Amended Complaint and vacate the prior merit review deadline.



                                                  4
       2)      Plaintiff’s complaint is dismissed in its entirety. Plaintiff will have 21 days in

which to file a second amended complaint as to the alleged lack of recreation in the dorm,

consistent with this order. The amended complaint is to be captioned “Second Amended

Complaint” and is to include all of Plaintiff’s claims, without reference to a prior pleading.

Failure to file the amended complaint will result in the dismissal of this action.

       3)      Plaintiff is advised that in all future filings he is to disclose the strikes assessed in

Dunlop v. Watt, No. 18-4113 (C.D.Ill Aug 3, 2018) and Dunlop v. Bustos, No. 18-4117 (C.D.Ill.

July 23, 2018), as well as any future strikes which might be assessed.

       4)      Plaintiff files [ECF 4], a motion for recruitment of pro bono counsel but does not

indicate that he attempted to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55

(7th Cir. 2007). [ECF 4] is DENIED. In the event that Plaintiff renews his motion

for appointment of counsel, he is to provide copies of the letters sent to, and received from,

prospective counsel.

       5)      Plaintiff’s Motion for Status [ECF 8] is rendered MOOT by this order.



_ 11/28/2018                                         s/ Michael M. Mihm
ENTERED                                              MICHAEL M. MIHM
                                                 UNITED STATES DISTRICT JUDGE




                                                   5
